Detailed Office Action
	The communication dated 6/8/2021 has been entered and fully considered. Claims 6-20 are withdrawn from examination. Claims 1-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-5) in the reply filed on 6/8/2020 is acknowledged.  
The traversal between Inventions I and II is on the ground(s) that these two inventions do not have materially different mode of operation.  This is not found persuasive. 
Invention I has a step of placing or embedding a wire in the mold and inside the uncured foamable material prior. Invention II does not have this step. This is a materially different mode of operation. The Examiner submits that to perform this mode of operation a designed “step” or a designed “apparatus” is needed. This is contrary to the applicant argument that claims 1-5 do not require a “design” for placing a wire in a mold. 
The purpose of restriction is not to map the claim against a prior art so that a limitation has to be recited in the claim. The Examiner attempted to show the difference between these two methods of inventions I and II; showing that a step in the method of invention I requires a materially different “design”, is proper in order to show materially different mode of operation. 
specific design can be used (not that it has to be used) to perform a step in the method of invention I and not in a step of invention II, is a proper argument to illustrate “materially different mode of operation”. 
Additionally the Examiner agrees that Inventions I and II have a number of similar steps. However, the step of removal of the pressure-creating foamable material is the critical step of invention that according to the instant specification belongs to two different embodiments: [0005] describes the embodiment of Invention I or claim 1 and [0009] describes another embodiments that is Invention II or claim 6. 
The Examiner disagrees with Applicant’s assertion that claims 6-11 do not require the step of drilling. The Examiner points out that, unlike the first embodiment {[0005] or claim 1}, the second embodiment detailed in [0009] of specification and recited in claim 6 requires creating a hole in the foamable material after curing. Again this mode of operation requires a specific apparatus. 
In the restriction requirement of 4/5/2021, the Examiner demonstrated that a materially different apparatus and mode of operation is needed to execute Invention II i.e., drilling. These two inventions are materially different.
Regarding search burden, the Examiner established this burden in the restriction requirement of 4/5/2021 (see page 4). The Applicant has not provided a specific rebuttal to this argument and simply states that there should be no burden. This is not persuasive.
The traversal between Inventions I and III and/or II and III is on the ground(s) that the apparatus as claimed in invention III (claim 12) does not exclude the distinguishing feature of the Examiner’s proposed apparatus to perform method of Inventions I and II.  
This is not found persuasive. Apparatus of Invention III does not exclude many parts. Had the Examiner proposed another materially different apparatus for performing the method of Inventions I and II, the Applicant would have argued the same. This is not the standard.
MPEP 806.05 states that the Examiner needs to show that the process or method as claimed can be practiced by another materially different apparatus. The Examiner has to consider the apparatus as claimed (not what it could potentially be) as the baseline to assess whether another materially different apparatus can be used to perform the claimed method. This is exactly what the Examiner has done in the restriction requirement of 4/5/2021. The proposed Examiner’s apparatus to perform method of Inventions I and II is materially different from the apparatus of invention III as claimed.
The traversal between Species A and B is on the ground(s) that the description of species set forth by the Examiner is confusing and/or incorrect.  
This is not found persuasive. The Examiner refers to the instant specification to show that these two species are indeed two separate embodiments (thus distinct) and both have a generic claim or embodiment.  Species A is an apparatus that is configured to embed the wire before curing {[0012]} and Species B is an apparatus that is configured to embed the wire after curing {[0016]}. Generic claim 12 only recites an apparatus with an embedded wire. 

The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over LINDSAY (US-2002/0166595), hereinafter LINDSEY in view of COLEMAN (US-2011/0308711), hereinafter COLEMAN and PANTEL (US 3,788,178), hereinafter PANTEL.
Regarding claims 1, 3, and 4, LINDSAY discloses a method that reads on the applicant claim of A method of fabricating a composite part {[abstract]}, the method comprising: 
placing one or more composite layers on a molding tool to form a layup, wherein at least a portion of the layup is within a constrained space {[0029] note placing fiber and layers of prepreg that are the composite layers, [0031] note that these layers are placed in the curing mold that is a constrained space}; 
inserting a foamable material in the constrained space {[0031] note the use of heat-expandable foams to exert pressure on the composite}; 
activating the foamable material to expand into an expanded material within the constrained space {[0031] note the use of heat to activate foam and expand it}; 
curing the layup while the expanded material presses the layup against the molding tool to form the composite part {[0031] note pressurization and heat curing of the composite}; 
As shown above, LINDSAY discusses using expandable foam to exert pressure during curing of the composite. LINDSAY, however, is silent on the removal of this expanded foam after curing is done. LINDSAY is also silent on how to separate this used foam from the produced composite part. Therefore, one of ordinary skill in the art would have been highly motivated to look to prior art and determine an appropriate method for removal of the expanded foam.
In the same filed of endeavor that is related to forming composite parts, COLEMAN discloses a method that reads on the applicant claim of embedding a cutting wire in the constrained space before curing; moving the cutting wire to cut the expanded material into pieces (claim 1), wherein moving the cutting wire comprises: moving the cutting wire from one side of the constrained space to another with a manipulator (claim 4) {[0099] note placement of thin wire in the mold prior to molding, note pulling the wire after hardening indicating moving thin wire and it is inherent that moving is done by a device or a person (covering the broad limitation of “manipulator”), note that a complete cut that indicates moving throughout the object or from one side to the other side}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the thin wire of COLEMAN before curing in the foamable material of LINDSAY in order to cut the expanded material. As 
The Examiner acknowledges that COLMEMAN teaches the use of the thin wire for curing through the protective membrane after hardening and not its foamed mandrel {[0099]}.  However, and as also discussed by COLEMN, the foamed material has to be cut into pieces, therefore capable of being cut {[0077]}. 
The protective membrane and the foam material are two options that can be cut using a thin wire. This provides one of ordinary skill in the art with good reasons to pursue using a thin wire for both these options or it is obvious to try a thin wire for both these options {see MPEP 2143 (I)(E)}. The Examiner submits that based on COLEMAN teachings described above there is a reasonable expectation of success if an artisan uses the same thin wire to cut the expanded material of LINDSAY and therefore it is obvious to try this option.
Combination of LINDSAY and COLEMAN, however, is silent on heating the wire during cutting and use of electrical current for this purpose.
In the same field of endeavor that is related to cutting foamed material, PANTEL discloses a method that reads on the applicant claim of heating the cutting wire after curing; and removing the pieces from the constrained space (claim 1), wherein heating the cutting wire comprises: applying a current through the cutting wire (claim 3) {[abstract] the Examiner notes that after heating the wire and cutting the expanded 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the method of heating a wire by electricity as disclosed by PANTEL in the combination method of LIDSAY and COLEMAN to improve the cutting process.
As disclosed by PANTEL, The advantage of applying current through the wire is to heat the wire {[col 1, lines 5-8]} that results in an accurate cut {[col 1, lines 55-58]} and also enabling the wire to carry out length-wise cutting {[col 3, lines 62-65]}. 
Regarding claim 2, LINDSAY discloses a method that reads on the applicant claim of wherein activating the foamable material comprises: heating the foamable material {[0031]}.
Regarding claim 5, LINDSAY discloses a method that reads on the applicant claim of wherein: the foamable material comprises foamable pellets {[0031] note the use expandable beads}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             

/JACOB T MINSKEY/           Primary Examiner, Art Unit 1748